DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 10/11/2022 have been entered. Claims 22-25, 32, 33, 40-48, 50-53 remain pending in the application. As a result of the amendment of claim 45 to depend from previously examined claim 22, claims 45-48 are entered for consideration. The amendments overcome each of the claim objections, drawing objections, and rejections under 35 USC 112(a) and 35 USC 112(b) set forth in the previous office action mailed on 07/13/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites “a mitral valve prosthesis” in line 3. It is unclear of the claim is intending to set forth an additional mitral valve prosthesis or is referring to the mitral prosthesis set forth in line 5 of claim 22. As best understood by examiner in light of the specification of the present invention and for the purposes of examination, the mitral valve prosthesis of claim 45 and the mitral prosthesis of claim 22 are interpreted as being the same prosthesis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-25, 32, 33, 40, and 45-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfarb et al. (US 2013/0253547).
Regarding claim 22, Goldfarb et al. discloses a system for deploying a mitral prosthesis (abstract, 300, FIGs 47-56), comprising: an elongate catheter body assembly (302, paragraphs [0182-0185]) sized to extend from a peripheral venous site, through the heart, to a peripheral arterial site (The shaft is sized for endovascular delivery of a fixation device to the mitral valve, paragraph [0182], therefore it is understood to be at least sized to extend from a peripheral venous site, through the heart, to a peripheral arterial site); a mitral prosthesis (16, 16’, FIG 48, 54A-54B, paragraphs [0184-0185]) disposed between and coupled to a venous portion of the elongate catheter body assembly and an arterial portion of the elongate catheter body assembly (FIGs 48 and 49; 16 is “disposed between” a venous and arterial portion of the elongate catheter body assembly because 16 connects at the arterial end at 74/332, but also extends proximally/in the venous direction, see area of 19 in FIG 49 which extends proximally and couples with 320, a more proximal/venous portion of the catheter body. 16 is “coupled to” a venous and arterial portion of the elongate catheter body by means of mechanical connection through elements of the device and bother 74 and the curved portion 19), wherein the arterial portion of the elongate catheter body assembly is configured to detachably couple with the mitral prosthesis (FIG 49 shows the releasable coupling between the mitral prosthesis and the arterial portion of the elongate catheter body assembly. Arterial portion is interpreted to mean a distal portion, which comprises releasable engagement 74/332); a first control device (Lock lines 92 and handle control 310, paragraphs [0185-0186]) disposed in the venous portion of the elongate catheter body assembly (Line 92 extends to a proximal/venous portion of the catheter body) to facilitate angulation of the mitral prosthesis from a venous end (92 is a mechanical constrain that maintains a locked configuration of the mitral prosthesis, therefore it contributes to the manipulation and angulation of the mitral prothesis); wherein the mitral prosthesis can be positioned by manipulation of one or both of the venous portion and the arterial portion and the mitral prosthesis can be angled by the first control device (Manipulation of the catheter body positions the mitral prosthesis because the prosthesis is constrained to the arterial portion for delivery. Manipulation of one or both of the venous portion and the arterial portion affects the position of the mitral prosthesis. 92 is a mechanical constrain that maintains a locked configuration of the mitral prosthesis, therefore it contributes to the manipulation and angulation of the mitral prothesis).  

    PNG
    media_image1.png
    470
    621
    media_image1.png
    Greyscale

Regarding claim 23, Goldfarb et al. discloses the first control device comprises a tension member disposed in a peripheral lumen of the venous portion (FIG 48 shows that 92 is received within a lumen of the catheter body, paragraphs [0185-0186]).  
Regarding claim 24, Goldfarb et al. discloses a second control device (Element lines 90 and handle control 312, FIG 48 and 54A-54B) disposed in the venous portion to facilitate remote deployment of each of a plurality of grasping elements of the mitral prosthesis (Proximal manipulation of 90 by means of handle 312 facilitates deployment of 16, 16’, paragraphs [0142-0143 and 0185-0186]).  
Regarding claim 25, Goldfarb et al. discloses a detachment actuator (304, FIGs 47 and 55-56) configured to separate the mitral prosthesis from at least one of the venous portion and the arterial portion of the elongate catheter body assembly (Paragraph [0186]; detachment actuator 304 is manipulated to release 16 from the catheter body during deployment).
Regarding claim 32, Goldfarb et al. discloses the mitral prosthesis includes a base (Distal joining point of each of 16, 16’, FIG 48) and at least one tissue grasper (Each of the barbs on 16, FIG 48). 
Regarding claim 33, Goldfarb et al. discloses the at least one tissue grasper is covered by a fabric material (Paragraph [0133]).
Regarding claim 40, Goldfarb et al. discloses a guidewire (90, FIG 48) configured to extend through the venous portion of the elongate catheter body assembly from the venous end to support an anchor portion of the elongate catheter body assembly (Paragraph [0139, 0185-0186]; 90 extends to a proximal portion of the catheter body towards the distal end to an area interpreted as an “anchor portion”).  
Regarding claim 45, Goldfarb et al. discloses a mitral valve prosthesis (Interpreted as being the same prothesis of claim 22), comprising: an elongate body having a proximal end and a distal end (See annotated FIG 49 above wherein the proximal end is the top end as viewed in FIG 49 and the distal end is the bottom end as viewed in FIG 49), the distal end comprising a distal interface (See annotated FIG 49 above), the proximal end comprising a proximal interface (See annotated FIG 49 above), the distal interface adapted to reversibly couple with the arterial portion of the elongate catheter body assembly (The distal interface reversibly couples with 332 of the arterial portion, paragraph [0184]) while the proximal interface remains coupled to the venous  portion of the elongat  catheter body assembly (332 is movable relative to 320, the venous portion. Therefore, 332 is at least configured such that it can decouple from the distal interface while the proximal interface remains coupled to the venous portion of the catheter body assembly); an arcuate anterior leaflet grasping element (one of 16, FIG 48) articulated at the distal end of the elongate body (Gripping element 16 is pivotally fixed at the distal end of the elongate body), the arcuate anterior leaflet grasping element being movable between an open position (Retracted position of FIG 11B and 48) and a closed position (Closed, gripping position of FIG 9); and an arcuate posterior leaflet grasping element (The other of 16) articulated at the distal end of the elongate body (Gripping element 16 is pivotally fixed at the distal end of the elongate body), the arcuate posterior leaflet grasping element being movable between an open position and a closed position (Retracted position of FIG 11B and 48) and a closed position (Closed, gripping position of FIG 9).
Regarding claim 46, Goldfarb et al. discloses the arcuate anterior leaflet grasping element is configured to be actuated independently of the arcuate posterior leaflet grasping element (Because the opening and closing is controlled by separate lines 90, each leaflet grasping element can be actuated independently, paragraphs [0139, 0185-0186]).  
Regarding claim 47, Goldfarb et al. discloses when the arcuate posterior leaflet grasping element is in the closed position the arcuate posterior leaflet grasping element is received in a space at least partially bounded by a base of the elongate body (FIG 11B shows a closed position of the arcuate posterior leaflet grasping element. Base 69 is interpreted as a base of the elongate body. FIG 11B shows that in a longitudinal direction, 16 is contained within a space defined by 69 as it does not extend radially outward of the space defined by 69).  
Regarding claim 48, Goldfarb et al. discloses at least one of the arcuate anterior leaflet grasping element and the arcuate posterior leaflet grasping element comprises a control member (90) disposed in a channel (FIG 48 shows the channel which receives each of lines 90. This tips of 16 also form an opening which receives 90 and forms a channel), a grasping face (Outward facing surface of 16 that comprises barbs 60 for grasping tissue), and an elastically deformable region coupled with the grasping face and the control member (The longitudinal length of 16 is elastically deformable, paragraph [0113] discloses 16 can be made of nitinol, and connects to the grasping face and the control member 90).  

Claims 22, 41-44, and 50-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop et al. (US 2013/0297010).
Regarding claim 22, Bishop et al. discloses a system (Device of FIG 13, paragraph [0169]; wherein elements that are numbered the same as previous embodiments are understood to function similarly to those previously disclosed for the embodiment of FIG 8, unless otherwise indicated for the particular embodiment) for deploying a mitral prosthesis (800, paragraph [0188]), comprising: an elongate catheter body assembly (900, paragraphs [0142-0150]) sized to extend from a peripheral venous site, through the heart, to a peripheral arterial site (The shaft is sized for endovascular delivery of a prosthesis to the mitral valve, paragraph [0188], therefore it is understood to be at least sized to extend from a peripheral venous site, through the heart, to a peripheral arterial site); a mitral prosthesis (800, paragraph [0188] discloses the prosthesis can be used in a mitral valve instead of the aorta as shown in an exemplary embodiment) disposed between and coupled to a venous portion of the elongate catheter body assembly and an arterial portion of the elongate catheter body assembly (See annotated FIG 13; 800 is positioned between a venous and arterial portion of the elongate catheter body assembly), wherein the arterial portion of the elongate catheter body assembly is configured to detachably couple with the mitral prosthesis (The distal portion of the catheter body assembly is at least configured to detachably couple with the prosthesis because it is shown as coupled through mechanical connections in the delivery configuration of FIG 13 but is also configured to translate such that 800 is released and left in body, therefore being detachable); a first control device (1030) disposed in the venous portion of the elongate catheter body assembly (FIG 13 shows that at least a distal portion of introducer catheter 1030 is disposed in the proximal/venous portion) to facilitate angulation of the mitral prosthesis from a venous end (1030 can be used to facilitate angulation of the prosthesis by contributing to the positioning and delivery of the prosthesis at the target treatment site); wherein the mitral prosthesis can be positioned by manipulation of one or both of the venous portion and the arterial portion and the mitral prosthesis can be angled by the first control device (Manipulation of the catheter body positions the mitral prosthesis because the prosthesis is constrained to the arterial portion for delivery. Manipulation of one or both of the venous portion and the arterial portion affects the position of the mitral prosthesis).  

    PNG
    media_image2.png
    301
    658
    media_image2.png
    Greyscale

Regarding claim 41, Bishop et al. discloses a tapered portion (See annotated FIG 13 above) between the mitral prosthesis and the arterial portion (The tapered portion is located between the arterial portion and prosthesis 800), the tapered portion configured to provide a progressively smaller profile in a direction from the mitral prosthesis toward the arterial portion (FIG 13, paragraph [0169]).  
Regarding claim 42, Bishop et al. discloses a proximal face of the tapered portion is configured to detach from the mitral prosthesis without disrupting a securement of the mitral prosthesis to a heart valve leaflet (A proximal face is translated away from the prosthesis 800 is order to allow for deployment of the prosthesis. This is done so during normal use of the device and therefore is understood to be achieved without disrupting securement of the prosthesis to a leaflet).  
Regarding claim 43, Bishop et al. discloses the tapered portion is integrated into the mitral prosthesis (Merriam Webster defines integrated as “form, coordinate, or blend into a functioning or unified whole” or “to incorporate into a larger unit”. When the device is assembled into the delivery configuration of IG 13, the tapered portion is mechanically connected to and moves in unison with the prosthesis, and therefore is interpreted as being integrated with the prosthesis).  
Regarding claim 44, Bishop et al. discloses an outer surface of the tapered portion encloses an expandable cavity that can be filled with an inflation medium (Paragraph [0169] discloses that tip 927, which makes up the tapered portion, can be hollow, thus having a cavity. [0169] also discloses the material making up the tip can be silicone which is known to be an elastomer, and discloses the flexibility of the tip, FIG 14. Therefore, the hollow elastic tapered portion of 927 is interpreted as being at least configured to expand and receive an inflation medium).
Regarding claim 50, Bishop et al. discloses a system (Device of FIG 13, paragraph [0169]; wherein elements that are numbered the same as previous embodiments are understood to function similarly to those previously disclosed, unless otherwise indicated for the particular embodiment) for deploying a mitral prosthesis (800, paragraph [0188]), comprising: a distal portion (See annotated FIG 13 above. Examiner notes that “portion” only requires a particular area of the system and not necessarily separate elements) and a proximal portion (See annotated FIG 13 above. Examiner notes that “portion” only requires a particular area of the system and not necessarily separate elements); a mitral prosthesis (800) disposed between and coupled to a proximal end of the distal portion and to a distal end of the proximal portion (FIG 13 shows that prosthesis 800 is disposed between the distal portion and the proximal portion. The prosthesis is also coupled to a proximal end of the distal portion and a distal end of the proximal portion either through direct or indirect mechanical connections); and a detachment actuator (901) configured to separate the proximal end of the distal portion from the mitral prosthesis (When 901 is proximally retracted, prosthesis 800 is deployed from is collapsed state and therefore is detached from the proximal end of the distal portion, paragraphs [0158]), wherein the mitral prosthesis can be positioned by manipulation of one or both of the distal portion and the proximal portion of the system (Manipulation of the distal and proximal portions positions the mitral prosthesis because the prosthesis is constrained to each portion for delivery).  
Regarding claim 51, Bishop et al. discloses a control device (1030) disposed in the proximal portion (FIG 13 shows that at least a distal portion of introducer catheter 1030 is disposed in the proximal portion) to facilitate angulation of the mitral prosthesis (1030 can be used to facilitate angulation of the prosthesis by contributing to the positioning and delivery of the prosthesis at the target treatment site).  
Regarding claim 52, Bishop et al. discloses a tapered portion (See annotated FIG 13 above) between the mitral prosthesis and the distal portion (The tapered portion is located between the distal portion and prosthesis 800), the tapered portion configured to provide a progressively smaller profile in a direction from the mitral prosthesis toward the distal portion (FIG 13, paragraph [0169]).  
Regarding claim 53, Bishop et al. discloses a proximal face of the tapered portion is configured to detach from the mitral prosthesis without disrupting a securement of the mitral prosthesis to a heart valve leaflet (A proximal face is translated away from the prosthesis 800 is order to allow for deployment of the prosthesis. This is done so during normal use of the device and therefore is understood to be achieved without disrupting securement of the prosthesis to a leaflet).
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. Applicant argues on pages 8-9 that the prosthesis of Goldfarb is not “disposed between and coupled to” a venous portion and an arterial portion of the elongate catheter body assembly as required by claim 22. Applicant argues that the prosthesis of Goldfarb is only coupled at one end of the delivery catheter. It is the examiner’s position that the device of Goldfarb meets the claimed limitation of being disposed between and coupled to a venous “portion” and an arterial “portion”, as illustrated in the annotated FIG 49 provided above. Examiner notes that a portion is not the same as two different ends of the catheter body. Although the prosthesis of Goldfarb is positioned at the distal end of the catheter, it still meets the limitation of being “disposed between” a venous portion and an arterial portion of the catheter body assembly. The above rejection also outlines how Goldfarb meets the newly recited limitation of the arterial portion of the elongate catheter body assembly being configured to detachably couple with the mitral prosthesis. Therefore applicant’s arguments are not persuasive. 
In response to newly added claims 50-53 and the amendment to claim 41 which changes the scope of claims 41-44, a rejection in view of Bishop et al. has been made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/               Primary Examiner, Art Unit 3771